Fourth Court of Appeals
                                San Antonio, Texas
                                      October 6, 2015

                                    No. 04-15-00280-CR

                                     Driss NASSOURI,
                                          Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2608
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER

         Appellant’s second motion of time to file brief is GRANTED. Appellant is ORDERED to
file his brief on or before November 4, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court